Citation Nr: 0725857	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-35 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to the service connected disability of diabetes 
associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which, in part, denied service connection 
for the above condition.

The veteran filed a pending claim for entitlement to 
individual unemployability.  This matter is not yet before 
the Board and is referred to the RO for additional 
development.


FINDING OF FACT

Hypertension was first demonstrated many years after service, 
and is not the result of a disease or injury in service, and 
is unrelated to a service connected disease or injury.


CONCLUSION OF LAW

The veteran's hypertension was neither incurred in nor 
aggravated by military service, nor may it be presumed to 
have been incurred therein, nor is it secondary to any 
service- connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2007) (to be codified at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in June 2002, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element, the June 2002 VCAA letter 
contained a notation that the veteran should provide VA with 
information describing additional evidence or the evidence 
itself.  This statement served to advise the veteran to 
submit any evidence in his possession pertinent to the claims 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The first three elements of Dingess notice are satisfied by 
the June 2002 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until a September 2006 
letter.  Since the claim is being denied, no rating is being 
given and no effective date is being set.  He is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.   The VA has also 
obtained the veteran's records from the Social Security 
Administration. 

Additionally, the veteran underwent a VA examination in 
January 2003 for his claimed hypertension.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747,

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection has been in effect for diabetes associated 
with herbicide exposure since April 12, 2002.  

The veteran's service medical records are negative for 
complaints or treatments related to hypertension.

In October 2002, the veteran underwent an examination in 
conjunction with a claim for Social Security benefits.  The 
veteran reported a history of hypertension.  The diagnosis 
was diabetes mellitus Type II with positive diabetic 
neuropathy and most likely diabetic peripheral vascular 
disease of the bilateral lower extremities.  The veteran also 
was found to have hypertension without any apparent 
cardiovascular sequelae, per his statements.  

In January 2003 the veteran underwent a VA examination.  The 
examiner noted that the veteran served in Vietnam and was 
exposed to Agent Orange.  He had first been diagnosed with 
diabetes 6 months prior to the examination.  The veteran 
denied any history of myocardial infarction.  The diagnosis 
was hypertension.  The examiner stated that the veteran's 
diabetes had no effect on his heart.  Diabetes could cause 
hypertension and cause kidney disease but the veteran's BUN 
and creatinine were normal.  The examiner concluded that the 
veteran's heart problems were unrelated to diabetes.

In July 2003 the veteran presented to the Elmwood Health 
Center for dyspnea.  The veteran had benign hypertension.  

In August 2004 the veteran presented to the Elmwood Health 
Center for a diabetes recheck.  Dr. Mark Zambron noted that 
the veteran's hypertension was well with his current regimen.  
A treatment note also indicated that the onset of the 
veteran's hypertension was in February 1998.

In August 2006 the veteran underwent a VA examination for 
diabetes.  The examiner noted that the veteran's diabetes 
mellitus was diagnosed in 2001.

In September 2006 the veteran presented to the Albany VAMC 
with complaints of fever and a headache.  The treating 
physician noted that the veteran had stage 3 chronic kidney 
disease.  The physician stated that the most likely reason 
for the kidney disease was the veteran's diabetic neuropathy.

In January 2007 the veteran presented to the Albany, New York 
VA Medical Center (VAMC) for treatment of his diabetes.  A 
past medical history of hypertension and hypokalemia was 
noted.

The veteran was scheduled for a VA examination for his 
hypertension in January 2007.  He failed without explanation 
to report for the examination.

Analysis

In this case, a grant of service connection based on direct 
causation for hypertension is not claimed or warranted.  The 
veteran's service medical records are entirely negative for 
any manifestations of hypertension, and the veteran has not 
reported hypertension symptoms in service.  There is also no 
evidence of a direct relationship between the current 
hypertension and service.  

The veteran also does not contend that service connection is 
warranted on the basis of the presumptions afforded chronic 
diseases.  Although there is current hypertension, this 
disease was first shown many years after service.  Because 
hypertension was not identified in service or for many years 
after service, the weight of the evidence is against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The veteran served in Vietnam and is presumed to have been 
exposed to herbicides, it is clear, however, that 
hypertension, is not listed among the conditions subject to 
presumptive service connection.  Thus, presumptive service 
connection for this disorder due to herbicide exposure is not 
warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 
C.F.R. §§ 3.307, 3.309.  There has been no contention or 
evidence that the veteran has hypertension directly related 
to herbicide exposure.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

The Board notes that the January 2003 VA examiner stated that 
diabetes could cause hypertension and kidney disease.  A 
September 2006 VAMC treating physician stated that the 
veteran had stage 3 chronic kidney disease that was likely a 
result of diabetic neuropathy.  

As a result of the stage 3 chronic kidney disease diagnosis, 
the veteran was scheduled for a VA examination to evaluate 
its relationship to the claimed hypertension in January 2007.  
The veteran did not report for the examination.

The veteran has neither disputed his failure to report for 
this examination nor provided good cause for his failure to 
report.

VA's duty to assist is not always a one-way street, and that, 
if a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993). 

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be decided on the basis of the evidence of 
record.  38 C.F.R. § 3.655(b).

The evidence in this case includes opinions that there could 
be a relationship between diabetes, kidney disease and 
hypertension.  There is, however, no competent opinion 
relating the veteran's hypertension to the service connected 
diabetes.  Indeed the evidence shows that hypertension was 
found prior to the reported onset of diabetes.

The only evidence that there is a relationship between the 
veteran's current hypertension and his service-connected 
diabetes mellitus consists of the veteran's contentions.  The 
veteran, however, is a lay person.  Lay persons are generally 
not competent to express opinions as to medical causation.  
Jandreau v. Nicholson, No. 2007-7029 (Fed. Cir. Jul. 3, 
2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The record contains no other evidence that current 
hypertension was caused or permanently aggravated by service 
connected diabetes mellitus.  In January 2003, the VA 
examiner concluded that the veteran's heart problems were 
unrelated to his diabetes.  

As such, the weight of the competent evidence is against the 
claim.  Reasonable doubt does not arise and the appeal is 
denied.  38 U.S.C.A. § 5107(b).


ORDER


Entitlement to service connection for hypertension to include 
as secondary to the service connected disability of diabetes 
associated with herbicide exposure is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


